Title: From Alexander Hamilton to Timothy Taylor, 10 January 1800
From: Hamilton, Alexander
To: Taylor, Timothy


          
            Sir,
            N York Janr. 10. 1800
          
          I have just received your letter of the first instant.
          As Captain Meigs stands first on the list of Captains he it will take the place of Major Huntingdon in the Regular Course of military promotion be regular that he should take the place of Major Huntingdon. I have written on the subject to the Secretary of War to urge his appointment accordingly.
          With great considn
          Col. Taylor.
        